Case: 19-11556    Date Filed: 09/02/2020   Page: 1 of 9



                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 19-11556
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 0:18-cv-61055-WPD

ERIC WATKINS,

                                                            Plaintiff-Appellant,

                                  versus

OFFICER A. WILLSON,
ANDREW SMALLING,
OTHERS UNKNOWN,


                                                                     Defendants,

CONSTANCE STANLEY, Chief of Police,
LAUDERHILL POLICE DEPT.,

                                                         Defendants-Appellees.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                            (September 2, 2020)
               Case: 19-11556     Date Filed: 09/02/2020    Page: 2 of 9



Before MARTIN, ROSENBAUM, and GRANT, Circuit Judges.

PER CURIAM:

      Eric Watkins, pro se, appeals the district court’s dismissal of his civil rights

complaint for failure to state a claim. We affirm.

                                           I.

      Watkins filed a complaint pursuant to 42 U.S.C. § 1983 against deceased

police officer Adam Willson, the Lauderhill Police Department (“the

Department”), former Chief of Police Andrew Smalling, and Chief of Police

Constance Stanley. He alleged that Willson violated his Fourteenth Amendment

due process and Fourth Amendment rights by ordering him to leave a privately

owned parking lot and threatening to arrest him for trespassing if he did not. He

contended that he was not trespassing within the meaning of the Florida trespass

statute because the parking lot was not fenced or posted and he had not been

warned to leave by the owner of the property or someone with authority to speak

for the owner. He alleged that the Department and the current and former police

chiefs were liable for Willson’s constitutional violations because they had a policy

or custom of failing to train police officers regarding the proper enforcement of the

Florida trespass statute, as evidenced by similar encounters between Watkins and

other Lauderhill police officers in prior years.




                                           2
                Case: 19-11556      Date Filed: 09/02/2020      Page: 3 of 9



       The district court found that Watkins had failed to state a claim for

supervisor liability based on a police department custom, policy, or practice

because, as this Court has previously held, the actions of the Lauderhill police

officers in ordering Watkins to leave someone else’s private property did not

violate Watkins’s constitutional rights.1 The district court also found that Watkins

could not maintain a claim against a deceased defendant (Willson), and it therefore

dismissed Watkins’s complaint with prejudice in its entirety. Watkins now

appeals.

                                             II.

       We review the district court’s grant of a Rule 12(b)(6) motion to dismiss for

failure to state a claim de novo, accepting the factual allegations in the complaint

as true and construing them in the light most favorable to the plaintiff. Hill v.

White, 321 F.3d 1334, 1335 (11th Cir. 2003). “To survive a motion to dismiss, a

complaint must contain sufficient factual matter, accepted as true, to ‘state a claim

to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). And to state a

plausible claim for relief, the plaintiff must plead “factual content that allows the




1
  See Watkins v. Elmore, 589 F. App’x 524 (11th Cir. 2015) (unpublished); see also Watkins v.
Ramcharan, 775 F. App’x 671 (11th Cir. 2019) (unpublished); Watkins v. Joy, 782 F. App’x 892
(11th Cir. 2019) (unpublished); Watkins v. Miller, 782 F. App’x 770 (11th Cir. 2019)
(unpublished).
                                              3
                Case: 19-11556       Date Filed: 09/02/2020       Page: 4 of 9



court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Id. “[C]onclusory allegations, unwarranted deductions of

facts or legal conclusions masquerading as facts will not prevent dismissal.”

Oxford Asset Mgmt., Ltd. v. Jaharis, 297 F.3d 1182, 1188 (11th Cir. 2002).

                                              III.

       To state a claim under 42 U.S.C. § 1983, a plaintiff must allege that a person

acting under color of state law deprived him of a right secured by the Constitution

or federal law. 42 U.S.C. § 1983; Richardson v. Johnson, 598 F.3d 734, 737 (11th

Cir. 2010). We address each of Watkins’s constitutional claims in turn. 2

                                              A.

       The Fourteenth Amendment provides that no state may deprive any person

of life, liberty, or property without due process of law. U.S. Const. amend. XIV.

Watkins cites our decision in Catron v. City of St. Petersburg, 658 F.3d 1260 (11th

Cir. 2011), for the proposition that he had a liberty interest in remaining in the

privately owned parking lot. In Catron, we held that the plaintiffs had a liberty

interest in remaining on public property, including city parks and sidewalks that



2
 The district court correctly dismissed Watkins’s claims against Willson several months after
Watkins received notice of Willson’s death. Rule 25 of the Federal Rules of Civil Procedure
provides that if a motion for substitution of a deceased party is not made with 90 days after
service of a statement noting the death, “the action by or against the decedent must be
dismissed.” Fed. R. Civ. P. 25(a)(1). Nonetheless, because Watkins’s claims against the
Department and police chiefs depend on the viability of his claims that Willson violated his
constitutional rights, we consider those claims as a preliminary matter.
                                               4
               Case: 19-11556     Date Filed: 09/02/2020    Page: 5 of 9



were open to the public. 658 F.3d at 1266. In contrast, Watkins specifically

alleged that the parking lot where Willson issued him a trespass warning was

private property, and was not owned by the city or the county parks department.

Watkins did not have a constitutionally protected liberty interest in remaining on

private property, so Willson did not violate Watkins’s due process rights by issuing

him a trespass warning and telling him to leave.

      Further, Watkins’s argument that Florida trespass law gave him a due

process right to remain on the property until warned to leave by the owner or

someone authorized by the owner to issue such warning (which, according to

Watkins, Willson was not) is unfounded. Section 810.08 of the Florida Statutes

provides that a person who was permitted to enter a structure or conveyance but is

subsequently “warned by the owner or lessee of the premises, or by a person

authorized by the owner or lessee, to depart and refuses to do so, commits the

offense of trespass in a structure or conveyance.” Fla. Stat. § 810.08(1). But

Watkins’s encounter with Willson occurred in a privately owned parking lot, not in

a structure or conveyance. See R.C.W. v. State, 507 So. 2d 700, 702 (Fla. Dist. Ct.

App. 1987) (mall parking lot was not a structure or conveyance covered by

§ 810.08(1)). A trespass warning by an owner or authorized person is not required

for a trespass in a parking lot. Id.; see Fla. Stat. § 810.09(1)(a)(1). The statute

governing trespass on property other than a structure or conveyance states that a


                                           5
               Case: 19-11556     Date Filed: 09/02/2020    Page: 6 of 9



trespass warning may be conveyed by “actual communication to the offender,”

which is exactly what Willson provided. Fla. Stat. § 810.09(1)(a)(1).

                                          B.

      The Fourth Amendment protects individuals from unreasonable searches

and seizures. U.S. Const. amend. IV; see Terry v. Ohio, 392 U.S. 1, 8–9 (1968).

“A person is seized by the police and thus entitled to challenge the government’s

action under the Fourth Amendment when the officer, by means of physical force

or show of authority, terminates or restrains his freedom of movement through

means intentionally applied.” Brendlin v. California, 551 U.S. 249, 254 (2007)

(emphasis omitted) (citations and quotation marks omitted). The Fourth

Amendment allows police to conduct a brief investigatory stop, however, “when

the officer has a reasonable, articulable suspicion that criminal activity is afoot.”

Illinois v. Wardlow, 528 U.S. 119, 123 (2000). And even when an officer has no

reasonable suspicion, he may approach and speak with citizens, because “[t]here is

nothing in the Constitution which prevents a policeman from addressing questions

to anyone on the streets.” United States v. Franklin, 323 F.3d 1298, 1301 (11th

Cir. 2003) (citation omitted); see Florida v. Royer, 460 U.S. 491, 497 (1983).

      Here, Watkins did not state a plausible claim that Willson violated his

Fourth Amendment rights because Willson did not arrest him, detain him, or

restrain his movement. Instead, Willson gave Watkins notice to leave the


                                           6
               Case: 19-11556     Date Filed: 09/02/2020    Page: 7 of 9



premises, as required by Florida trespass law, and Watkins left without further

incident.

                                          IV.

      A municipal actor may be held liable under § 1983 only if it causes the

alleged constitutional violation through the implementation of an official policy or

an unofficial but pervasive and well-settled custom or practice. See City of Canton

v. Harris, 489 U.S. 378, 385, 388–89 (1989); Monell v. Dep’t of Soc. Servs. of City

of N.Y., 436 U.S. 658, 690–91 (1978). Similarly, to state a claim for supervisory

liability under § 1983, a plaintiff must allege facts showing that the supervisor was

either personally involved in the alleged constitutional violation, or that the

supervisor’s actions caused the violation—for example, where “a history of

widespread abuse” gave the supervisor notice of the need to correct the behavior of

her subordinates and she failed to do so. Brown v. Crawford, 906 F.2d 667, 671

(11th Cir. 1990). “The deprivations that constitute widespread abuse sufficient to

notify the supervising official must be obvious, flagrant, rampant and of continued

duration, rather than isolated occurrences.” Id.

      A municipality may be held liable for the failure to provide adequate

training to its police officers if the deficiency evidences a deliberate indifference to

the rights of its citizens. City of Canton, 489 U.S. at 388. To proceed under a

failure-to-train theory, a plaintiff ordinarily must show a “pattern of similar


                                           7
               Case: 19-11556    Date Filed: 09/02/2020    Page: 8 of 9



constitutional violations by untrained employees” because “[w]ithout notice that a

course of training is deficient in a particular respect, decisionmakers can hardly be

said to have deliberately chosen a training program that will cause violations of

constitutional rights.” Connick v. Thompson, 563 U.S. 51, 62 (2011).

      As explained above, Watkins failed to allege facts sufficient to demonstrate

that he suffered any violation of his constitutional rights—Willson enforcing state

trespass law by warning Watkins to leave someone else’s private property did not

implicate Watkins’s liberty interests or his Fourth Amendment rights. And

because Watkins failed to make a plausible claim that Willson had violated his

constitutional rights, he cannot show that a policy or custom of the Department

caused a constitutional violation. Nor can he show a “pattern of similar

constitutional violations by untrained employees” or “a history of widespread

abuse” based on trespass warnings issued under similar circumstances by other

police officers, as required to proceed on his claim that the Department and police

chiefs caused the alleged constitutional violation by failing to provide adequate

training. Id.; Brown, 906 F.2d at 671. Accordingly, Watkins’s claims against the

Department and the police chiefs necessarily also fail.

                                         V.

      We conclude that the district court did not err in granting the defendants’

motion to dismiss because Watkins’s complaint, liberally construed, failed to


                                          8
               Case: 19-11556     Date Filed: 09/02/2020    Page: 9 of 9



allege facts that would support a plausible claim that he was entitled to relief.

Moreover, because an amendment would have been futile, the district court was

under no obligation to provide another opportunity to amend—Watkins had

already been given leave to amend twice—before dismissing the complaint with

prejudice. See Surtain v. Hamlin Terrace Found., 789 F.3d 1239, 1248 (11th Cir.

2015). We therefore affirm.

      AFFIRMED.




                                           9